WHITING, P. J.
I concur in the result of the foregoing opinion. I have carefully examined, the purported abstract herein, including the assignments of error therein contained, and do not question the views of my colleague upon the merits of this case, but I am of the opinion that the record in this case is in such condition that this court should ignore the same.
This case comes directly under the rulings of this court in the case of State v. McCallum, 23 S. D. 528, 122 N. W. 586, and should be controlled thereby. The purported bill of exceptions is nothing but a recital of the testimony by question and answer without the slightest attempt toward a condensation. The ab*119stract herein is a copy verbatim of such hill of exceptions without any attempt to eliminate any part thereof. Although the appellant in no manner relies upon a large number of the assignments contained in such 'bill of exceptions, such assignments together with -the evidence upon which they purport to be based are recited in full in such abstract.
This case is one wherein, through the leniency of this court, the defendant was allowed to file a typewritten abstract and brief, and certainly the counsel employed by defendant can present no excuse whatever for the condition of the said bill of exceptions and abstract.